Exhibit 10.3
 
AMENDMENT AGREEMENT


THIS AMENDMENT AGREEMENT (this “Agreement”), dated as of September 30, 2010, is
entered into by and among China XD Plastics Company Limited (the “Company”) and
the undersigned buyers signatory to that certain Securities Purchase Agreement,
dated November 27, 2009 by and among the Company and such buyers signatory
thereto (the “Purchase Agreement”).   Defined terms not otherwise defined herein
shall have the meanings set forth in the Purchase Agreement.


WHEREAS, pursuant to Section 4(o)(iii) of the Purchase Agreement, during the 18
months following the Closing Date, the Buyers have the right to participate in
Subsequent Placements of the Company’s securities;
 
WHEREAS, the Company wishes to undertake an offering of securities of the
Company pursuant to the Company’s currently effective shelf registration
statement through Rodman & Renshaw, LLC acting as the exclusive placement agent
on a best efforts basis; and
 
WHEREAS, the undersigned Buyers wish to amend Section 4(o)(iv) of the Purchase
Agreement to exclude the proposed offering from the requirements of Section
4(o)(iii) of the Purchase Agreement.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each party hereby agrees as follows:
 
1.  
Amendment.   Section 4(o)(iv) is hereby amended and restated as follows:  “The
restrictions contained in subsections (ii) and (iii) of this Section 4(o) shall
not apply in connection with the issuance of any (A) Excluded Securities (as
defined in the Warrants), (B) any bona fide firm commitment underwritten public
offering with a nationally recognized underwriter (it being acknowledged among
the parties hereto that Rodman & Renshaw, LLC is a nationally recognized
underwriter) pursuant to an effective registration statement under the 1933 Act
which generates gross proceeds to the Company of at least $25,000,000 (other
than an "at-the-market offering" as defined in Rule 415(a)(4) under the 1933
Act, "equity lines" and products similar to so-called "CMPOs" (Confidentially
Marketed Public Offerings) where shares are sold off of a currently effective
registration statement as an underwritten offer after initially being marketed
as a "registered direct" offering with no bona fide firm commitment
underwriting) or (C) an issuance of up to $20,000,000 of Common Stock and
Warrants pursuant to the Company’s currently effective shelf registration
statement through Rodman & Renshaw, LLC acting as the exclusive placement agent
on a best efforts, which issuance shall be executed on or before October 20,
2010.”



2.  
Miscellaneous.



(a)           Except as expressly set forth above, all of the terms and
conditions of the Purchase Agreement shall continue in full force and effect
after the execution of this Agreement and shall not be in any way changed,
modified or superseded by the terms set forth herein.


 (b)           This Agreement may be executed in two or more counterparts and by
facsimile or “.pdf” signature or otherwise, and each of such counterparts shall
be deemed an original and all of such counterparts together shall constitute one
and the same agreement.


(c)           The obligations of undersigned Buyer are several and not joint
with the obligations of any other undersigned Buyer, and no undersigned Buyer
shall be responsible in any way for the performance of the obligations of any
other undersigned Buyer under this Agreement.  Nothing contained herein, and no
action taken by any undersigned Buyer pursuant hereto, shall be deemed to
constitute the undersigned Buyers as, and the Company acknowledges that the
undersigned Buyers do not so constitute, a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the
undersigned Buyers are in any way acting in concert or as a group with respect
to such obligations and the Company acknowledges that the undersigned Buyers are
not acting in concert or as a group, and the Company will not assert any such
claim, with respect to such obligations.  The Company acknowledges and each
undersigned Buyer confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors.  Each undersigned Buyer shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement, and it shall not be necessary for any other
undersigned Buyer to be joined as an additional party in any proceeding for such
purpose.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
       IN WITNESS WHEREOF, this Agreement is executed as of the date first set
forth above.


CHINA XD PLASTICS COMPANY LIMITED


By:  /s/  JieHan                                        
Name:  Jie Han
Title:  Chief Executive Officer


 
 
 
 
2

 
 

--------------------------------------------------------------------------------

 
[CXDC Amendment Agreement – Buyer Signature]




IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.


Buyer:  ___________________________
Signature of Buyer: ______________________
Name of Signatory: __________________
Title of Signatory: _____________________




 
 
 
 

3


 
 

--------------------------------------------------------------------------------

 